NO. 12-14-00330-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                      §

BENITO HINOJOSA,                                            §    ORIGINAL PROCEEDING

RELATOR                                                     §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         In this original proceeding, Relator Benito Hinojosa seeks a writ of mandamus requiring
Janice Staples, District Clerk of Anderson County, Texas, to correct the bill of costs in his
criminal case and direct the Texas Department of Corrections to stop withdrawing funds from his
inmate trust account. We dismiss the petition.
         A court of appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to enforce its jurisdiction.
TEX. GOV’T CODE ANN. § 22.221 (West 2004).                      Unless necessary to enforce this court’s
jurisdiction, we have no authority to issue a writ of mandamus against a district clerk. See id.; In
re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding).
Relator has not demonstrated that the exercise of our mandamus authority against the district
clerk is necessary to enforce this court’s jurisdiction. Consequently, we have no authority to
issue a writ of mandamus against her. Accordingly, the petition for writ of mandamus is
dismissed for want of jurisdiction.
Opinion delivered November 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 12, 2014


                                         NO. 12-14-00330-CR



                                     BENITO HINOJOSA,
                                           Relator
                                             v.
                                   HON. MARK A. CALHOON,
                                         Respondent


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 29812)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by BENITO HINOJOSA, who is the defendant in Cause No. 29812, pending on the docket of
the 3rd Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on November 10, 2014, and the same having been duly considered,
because it is the opinion of this Court that this court is without jurisdiction, a writ of mandamus
should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby DISMISSED                FOR   WANT   OF

JURISDICTION.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.